Title: To John Adams from Jacob Engelbrecht, 2 June 1824
From: Engelbrecht, Jacob
To: Adams, John


				
					Honoured Sir,
					Frederick-Town, Maryland, June 2d, 1824—
				
				On the 15th. of March last I wrote unto you, requesting the favour of a Letter in your Own Hand writing, which I wished to preserve in honour of you, and after your death, to have it framed, But having received no answer I have Since thought that the Letter was miscarried,—At all-events, I would with due deference, again intrude on your patience, and would most humbly request of you, to favour me with a Letter in your own hand writing,Believe me Sir, it would be to me, great pleasure and Satisfaction, to be thus honoured,—I am more Solicitous Since I am well aware, that ere long it will be forever too Late,—and as it will be So very little trouble to you, and So much Satisfaction to me, I do indulge the pleasing hope, of being thus honoured,In February last, I wrote to the Hon. Mr. Jefferson, and requested a Similar favour—Mr. Jefferson has honoured me with a Letter, (for which I am very thankful) And as Mr. Jefferson and yourself are on terms of Intimacy, I will take the Liberty of giving you a copy of his letter,“Monticello Feb. 25. 24.“Sir,The kindness of the motive, which led to the request of your letter of the 14th inst. and which would give some value to an article from me renders compliance a duty of gratitude, knowing nothing more moral, more Sublime or more worthy of your preservation than Davids discription of a good man in his 15th Psalm, I, will here transcribe it from Brady & Tates version,Lord, who’s the happy man that may to thy blest courts repair,Not, Stranger-like, to visit them, but to inhabit there’Tis he, whose ev’ry thought and deed by rules of virtue moves;Whose gen’rous tongue disdains to Speak the thing his heart disproves,Who never did a slander forge, his neighbor’s fame to wound!Nor hearken to a false report, by malice whisper’d round,who vice, in all its pomp and power, can treat with just neglect;And piety, though cloth’d in rags, religiously respect,Who to his plighted vows and trust has ever firmly stood,and though he promise to his loss, he makes his promise good,Whose soul in usury disdains his treasure to employWhom no reward can ever bribe, the guiltless to destroy,The man who by this Steady course, has happiness insur’dWhen earths foundation Shakes, Shall Stand by Providence Secur’dAccept this as a testimony of my respect for your request, an acknowledgment of a due Sense of the favour of your opinion, and an assurance of my good will and best wishes”“Th: Jefferson”In concluding, I would remark, that as yourself, Mr. Jefferson and Mr. Carroll, are the only Surviving Signers of the decleration of Independence, I Should be very happy in having the Hand writing of Such venerable Patriarchs hung up to-gether, but which will not be done untill after your respective deceases,Be pleased to accept the assurance / of My respect & Esteem
				
					Jacob Engelbrecht
				
				
					N.B. please let Space Sufficient, at the margin, for framing,
				
			